DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventive Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/12/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  please change the recitation of “the signal output circuit” (lines 10-11 of the claim) to “the signal generator”, to correct a minor antecedent basis issue.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  please change the recitation of “a discharge mount” (line 13 of the claim) to “a discharge amount”, to correct a minor spelling issue.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Arakawa et al. (US 2006/0092211 A1).
Regarding claim 1:
	Arakawa et al. disclose a liquid ejection apparatus comprising:
	a head (recording head 1) in which a plurality of nozzles are open (Figs. 1, 6);
	a signal generator (defective nozzle detector 8) configured to output a signal (from light sensitive element 8b) such that the signal varies depending on whether an ejection defective nozzle having defectiveness in liquid ejection is included in the nozzles (paragraphs 49-50 & Fig. 2);
	a discharge mechanism (cleaning device 9) configured to perform a discharge operation in which a liquid in the head is discharged from the nozzles (paragraph 51); and
	a controller (controller 100) configured to:
		diagnose a degree of the defectiveness of the head (one of the visibility evaluation values Sn / St) by performing defectiveness determination to determine, based on the signal from the signal generator, whether the ejection defective nozzle is included in the nozzles (paragraphs 55-66); and
		receive, from a user, an input of discharge amount information (the user-selected “cleaning level” / “comparison reference”) that is based on a result of the defectiveness determination and is related to a discharge amount of the liquid in the discharge operation (paragraphs 91, 98 & Fig. 9); and

	wherein, in response to the input of the discharge amount information, the controller is configured to:
		 control the discharge mechanism to discharge the liquid by a discharge amount corresponding to the discharge amount information (paragraphs 100-102); and
		change the association in the association information based on the discharge amount corresponding to the discharge amount information and a discharge amount in the association information that corresponds to the degree of the defectiveness of the head indicated by the result of the defectiveness determination (paragraphs 91, 98).
Regarding claim 2:
	Arakawa et al. disclose all the limitations of claim 1, and also that the controller is configured to control the discharge mechanism to perform the discharge operation in a manual mode or in an automatic mode, selectively,
	wherein the manual mode is a mode in which, in a case that the discharge amount information based on the result of the defectiveness determination is input from the user (upon a user setting/modifying the cleaning level: paragraphs 91, 98), the controller controls the discharge mechanism to perform the discharge operation such that the liquid is discharged by the discharge amount corresponding to the discharge amount information (paragraphs 100-102), and
	wherein the automatic mode is a mode in which the discharge amount of the liquid in the discharge operation is determined automatically based on the result of the defectiveness determination by the controller (using the preset/default cleaning level: paragraph 90), and the 
	wherein the controller is configured to:
		determine, in the automatic mode, the discharge amount of the liquid in the discharge operation based on the association information and the result of the defectiveness determination (paragraph 100-102), and
		change the association information, in response to the input of the discharge amount information in the automatic mode, based on the discharge amount corresponding to the discharge amount information and the discharge amount in the association information that corresponds to the degree of the defectiveness of the head indicated by the result of the defectiveness determination (paragraphs 91, 98).
Regarding claim 3:
	Arakawa et al. disclose all the limitations of claim 1, and also that, in a case that the discharge amount corresponding to the discharge amount information is smaller than the discharge amount in the association information corresponding to the degree of the defectiveness of the head indicated by the result of the defectiveness determination, the controller is configured to change the association in the association information such that the discharge amount corresponding to the degree of the defectiveness of the head is reduced (upon the user setting a lower cleaning level than preset cleaning level: paragraphs 91, 98 & Fig. 9).
Regarding claim 5:
	Arakawa et al. disclose all the limitations of claim 3, and also that, in a case that the discharge amount corresponding to the discharge amount information is larger than the discharge amount corresponding to the degree of defectiveness of the head indicated by the result of the defectiveness determination, the controller is configured to change the association in the association information such that the discharge amount corresponding to the degree of 
Regarding claim 6:
	Arakawa et al. disclose all the limitations of claim 1, and also that the apparatus comprises a notifier (display section 300: Fig. 7),
	wherein the controller is configured to:
		output, based on the result of the defectiveness determination, a notification signal that allows the user to be informed of the degree of the defectiveness of the head, to the notifier (the evaluation values St/Sn are displayed: paragraphs 100, 102), and
		become a state where the controller is ready to receive the input of the discharge amount information from the user based on the notification of the notifier (paragraph 91).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa et al. (US 2006/0092211 A1) in view of Hayakawa et al. (US 2002/0130918 A1).
Regarding claim 10:
	Arakawa et al. disclose all the limitations of claim 1, but does not expressly disclose first and second discharge amounts.
	However, Hayakawa discloses a liquid ejection apparatus that is able to minimize consumption of ink during cleaning (paragraphs 139-140) by, in a case that a first degree of defectiveness of a head (“one nozzle”) is smaller than second degree of defectiveness of the head (“plural nozzles”), a first discharge amount of the liquid associated with the first degree of the defectiveness of the head (suction of all the nozzles: paragraph 132 & Figs. 7, 10) is less than a second discharge amount of the liquid associated with the second degree of the defectiveness of the head (suction of specific nozzles: paragraph 132 & Figs. 7, 10).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Arakawa et al.’s apparatus such that degrees of defectiveness are associated with differing discharge amounts, such as taught by Hayakawa, such that the amount of ink consumed during cleaning can be minimized.

Allowable Subject Matter
Claims 4 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 appears to contain allowable subject matter because the prior art of record does not disclose or make obvious a liquid ejection apparatus comprising a controller configured to “change the association information sch that the discharge amount corresponding to the degree of the defectiveness of the liquid ejection head is reduced within a range that is equal to or more than a minimum discharge amount by which the ejection defective nozzle is restored through the regular discharge operation.”  It is this limitation, in combination with other features and limitations of claim 4, that indicates allowable subject matter over the prior art of record.
Claim 7 appears to contain allowable subject matter because the prior art of record does not disclose or make obvious a liquid ejection apparatus comprising a controller configured to “output the notification signal to the display based on the result of the defectiveness determination, wherein the notification signal is a signal by which the degree of the defectiveness of the head is displayed on the display by displaying, on the display, a preview of the image to be recorded in a case that the image is recorded without restoring the ejection defective nozzle.”  It is this limitation, in combination with other features and limitations of claim 7, that indicates allowable subject matter over the prior art of record.
Claims 8-9 appear to contain allowable subject matter because the prior art of record does not disclose or make obvious a liquid ejection apparatus comprising a controller configured to “transmit information about the degree of the defectiveness of the head indicated by the result of the defectiveness and information about the discharge amount of the liquid corresponding to the discharge amount information, to the serve via the communication section.”  It is this 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Maeda (US 2021/0170772 A1) disclose a system in which, when a user instructs execution of a cleaning operation in a printer, the printer commuinicates a maintenance job to a server for the purposes of generating a machine learned cleaning model for the user.
Takata (US 2017/0050440 A1) discloses a liquid ejection apparatus that allows a user to adjust the cleaning settings, within a predefined settings range.
Sakamoto (US 2018/0086081 A1) discloses a liquid ejection apparatus that allows a user to define particular flushing settings for a new ink.
Igval (US 6045206) discloses a liquid ejection apparatus that identifies a usage profile for each user, and associates a maintenance algorithm with each usage profile.  New usage profiles may be transmitted to a server to determine a new maintenance algorithm.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853